          19-01293-jlg       Doc 4     Filed 06/08/19 Entered 06/09/19 00:22:32                 Imaged
                                       Certificate of Notice Pg 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: GSCP VI Edgemarc Holdings, L.L.C. et al v. ETC CASE NO.: 19−01293−jlg
Northeast Pipeline, LLC

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 0




                                 NOTICE OF CASE REASSIGNMENT



The above referenced case was reassigned to Judge James L. Garrity Jr. on June 6, 2019 for administration. Please
style all future captions with the appropriate judicial suffix (jlg ).



Dated: June 6, 2019                                        Vito Genna
                                                           Clerk of the Court
                 19-01293-jlg         Doc 4      Filed 06/08/19 Entered 06/09/19 00:22:32                         Imaged
                                                 Certificate of Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                               Southern District of New York
GSCP VI Edgemarc Holdings, L.L.C.,
         Plaintiff                                                                                Adv. Proc. No. 19-01293-jlg
ETC Northeast Pipeline, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0208-1                  User:                              Page 1 of 1                          Date Rcvd: Jun 06, 2019
                                      Form ID: 144                       Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 08, 2019.
aty            +Beth Levine,   Pachulski Stang Ziehl Young Jones,    780 Third Avenue,  36th Floor,
                 New York, NY 10017-2024
smg             N.Y. State Unemployment Insurance Fund,    P.O. Box 551,   Albany, NY 12201-0551
smg             New York City Dept. Of Finance,    345 Adams Street, 3rd Floor,
                 Attn: Legal Affairs - Devora Cohn,    Brooklyn, NY 11201-3719
smg            +United States Attorney’s Office,    Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,    86 Chambers Street, Third Floor,  New York, NY 10007-1825

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 06 2019 19:50:35
                 New York State Tax Commission,   Bankruptcy/Special Procedures Section,   P.O. Box 5300,
                 Albany, NY 12205-0300
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Jun 06 2019 19:50:10     United States Trustee,
                 Office of the United States Trustee,   U.S. Federal Office Building,
                 201 Varick Street, Room 1006,   New York, NY 10014-9449
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla               EM Holdco LLC
dft               ETC Northeast Pipeline, LLC
pla               GSCP VI Edgemarc Holdings, L.L.C.
pla               GSCP VI Parallel Edgemarc Holdings, L.L.C.
pla               WSEP and Bridge 2012 Edgemarc Holdings, L.L.C.
                                                                                                                    TOTALS: 5, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 6, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
